       Case 4:18-cv-03451-JST Document 70 Filed 05/15/20 Page 1 of 4




 1   BROWNE GEORGE ROSS LLP                  COASTSIDE LEGAL
     Keith J. Wesley                         Kenneth B. Wilson (State Bar No. 130009)
 2   (State Bar No. 229276)                   ken@coastsidelegal.com
       kwesley@bgrfirm.com                   455 1st Avenue
 3   Matthew L. Venezia                      Half Moon Bay, California 94019
     (State Bar No. 313812)                  Telephone: (650) 440-4211
 4     mvenezia@bgrfirm.com
     Milin Chun                              ZUBER LAWLER & DEL DUCA LLP
 5   (State Bar No. 262674)                  Joshua M. Masur
       mchun@bgrfirm.com                     (State Bar No. 203510)
 6   2121 Avenue of the Stars, Suite 2800      jmasur@zuberlawler.com
     Los Angeles, California 90067           Zachary S. Davidson
 7   Telephone: (310) 274-7100               (State Bar No. 287041)
     Facsimile: (310) 275-5697                 zdavidson@zuberlawler.com
 8                                           2000 Broadway Street, Suite 154
                                             Redwood City, California 94063
 9                                           Telephone: (650) 866-5901
                                             Facsimile: (213) 596-5621
10
     Attorneys for Plaintiff                 Attorneys for Defendant
11   Atari Interactive, Inc.                 Redbubble, Inc.
12
                               UNITED STATES DISTRICT COURT
13
           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
14
15
     ATARI INTERACTIVE, INC.,                 Case No. 4:18-cv-03451-JST
16                                            [Related to Case Nos. 3:18-cv-03843-JST;
                 Plaintiff,                   3:18-cv-04115; 4:18-cv-04949-JST; and
17                                            4:19-cv-00264-JST]
          vs.
18
     REDBUBBLE, INC.,                         JOINT STIPULATION AMENDING
19                                            THE BRIEFING AND HEARING
                 Defendant.                   SCHEDULE ON CROSS-MOTIONS
20                                            FOR SUMMARY JUDGMENT
21 AND RELATED ACTIONS                        Filed Concurrently with [PROPOSED]
                                              ORDER AMENDING THE BRIEFING
22                                            AND HEARING SCHEDULE ON
                                              CROSS-MOTIONS FOR SUMMARY
23                                            JUDGMENT
24                                            Judge: Hon. Jon S. Tigar
25
26
27
28

                                           -1-                   Case No. 4:18-cv-03451-JST
                   AMENDED SCHEDULING STIPULATION AND [PROPOSED] ORDER
        Case 4:18-cv-03451-JST Document 70 Filed 05/15/20 Page 2 of 4




 1         WHEREAS, on June 11, 2018, Plaintiff Atari Interactive, Inc. (“Atari”)
 2 commenced the above-captioned action by filing its Complaint against Defendant
 3 Redbubble, Inc. (“Redbubble”) (ECF No. 1);
 4         WHEREAS, on April 17, 2019, the Court entered a Scheduling Order
 5 requiring dispositive motions to be filed by May 1, 2020 (ECF No. 49);
 6         WHEREAS, pursuant to the Court’s Standing Order, Atari and Redbubble
 7 met and conferred regarding a schedule for the filing of cross-motions for summary
 8 judgment;
 9         WHEREAS, Atari and Redbubble agreed to a briefing schedule on their
10 cross-motions for summary judgment;
11         WHEREAS, on April 10, 2020, the Court entered the parties’ proposed
12 briefing schedule, setting, inter alia, a July 8, 2020 hearing on the parties’ cross-
13 motions for summary judgment (ECF No. 62);
14         WHEREAS, counsel for Atari and Redbubble are also in litigation in a
15 pending case in the Central District of California, Y.Y.G.M. SA d.b.a. Brandy
16 Melville v. Redbubble Inc., Case No. 2:19-cv-04618-RGK, which is set for a five- to
17 eight-day jury trial beginning June 30, 2020, which is therefore anticipated to last at
18 least through July 7, 2020, and which that court has not continued in light of the
19 pandemic, leading to a likely conflict with the July 8, 2020 hearing date here;
20         WHEREAS, pursuant to the briefing schedule, Atari filed its opening
21 summary judgment brief on April 29, 2020 (ECF No. 64);
22         WHEREAS, subsequent to the filing of Atari’s opening brief, lead trial
23 counsel for Redbubble experienced a death in the family; and
24         WHEREAS, pursuant to Local Rule 6-2(a), the parties state that they have not
25 previously sought to modify the case schedule, and that a one-week delay in the
26 forthcoming briefing and hearing schedule on their cross-motions for summary
27 judgment can be effected without any other effect on the case schedule;
28         THEREFORE, in light of the potential conflict between the summary

                                            -2-                   Case No. 4:18-cv-03451-JST
                    AMENDED SCHEDULING STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-03451-JST Document 70 Filed 05/15/20 Page 3 of 4




 1 judgment hearing in this case and the trial in the Brandy Melville case, and as a
 2 courtesy to Redbubble’s lead trial counsel given the unforeseen personal
 3 circumstances, Atari and Redbubble stipulate and agree to the following amended
 4 briefing and hearing schedule on their cross-motions for summary judgment:
 5        1.     Redbubble shall file its opening/opposition brief on or before May 27,
 6 2020, instead of May 20, 2020;
 7        2.     Atari shall file its opposition/reply brief on or before June 10, 2020,
 8 instead of June 3, 2020;
 9        3.     Redbubble shall file its reply brief on or before June 24, 2020, instead
10 of June 17, 2020; and
11        4.     The hearing shall be reset from July 8, 2020 to July 15, 2020 at 2:00
12 p.m., or as soon thereafter as it may be heard by the Court.
13        IT IS SO STIPULATED AND AGREED.
14
15 Dated: May 15, 2020                   BROWNE GEORGE ROSS LLP
16                                          Keith J. Wesley
                                            Matthew L. Venezia
17                                          Milin Chun
18
                                         By:        /s/ Matthew L. Venezia
19
20                                       Attorneys for Plaintiff Atari Interactive, Inc.

21 Dated: May 15, 2020                   COASTSIDE LEGAL
                                         Kenneth B. Wilson
22
                                               AND
23                                       ZUBER LAWLER & DEL DUCA LLP
24                                       Joshua M. Masur
                                         Zachary S. Davidson
25
                                         By:        /s/ Joshua M. Masur
26
27                                       Attorneys for Defendant Redbubble, Inc.
28

                                           -3-                   Case No. 4:18-cv-03451-JST
                   AMENDED SCHEDULING STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-03451-JST Document 70 Filed 05/15/20 Page 4 of 4




 1             ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
 2        I, Joshua M. Masur, am the ECF User whose identification and password are
 3 being used to file this stipulation. In compliance with Local Rule 5-1(i)(3), I hereby
 4 attest that all other signatories listed, and on whose behalf the filing is submitted,
 5 concur in the filing’s content and have authorized the filing.
 6
 7   Dated: May 15, 2020                        /s/ Joshua M. Masur
                                                Joshua M. Masur
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -4-                   Case No. 4:18-cv-03451-JST
                   AMENDED SCHEDULING STIPULATION AND [PROPOSED] ORDER
